233 S.W.3d 767 (2007)
State of MISSOURI, Plaintiff/Respondent,
v.
Ricardo COLE, Defendant/Appellant.
No. ED 88817.
Missouri Court of Appeals, Eastern District, Division Two.
September 25, 2007.
Edward Scott Thompson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., NANETTE A. BAKER, J.

ORDER
PER CURIAM.
Appellant Ricardo Cole ("Appellant") appeals from the trial court's judgment and sentence entered upon a jury verdict *768 finding him guilty of first degree assault, in violation of Section 565.050 RSMo 2000, and armed criminal action, in violation of Section 517.015, RSMo 2000. Cole was sentenced to fifteen years in count I and three years in count II to run concurrently.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).